 4:19-bk-15761 Doc#: 91 Filed: 09/03/20 Entered: 09/03/20 14:49:24 Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

IN RE: TED ANDREW UPSHAW                                   NO.: 4:19-BK-15761
            DEBTOR                                         CHAPTER 13
MTGLQ INVESTORS, L.P.,                                     JUDGE: RICHARD D. TAYLOR
         MOVANT,

VS.

TED ANDREW UPSHAW, AND
MARK T. MCCARTY, TRUSTEE,
          RESPONDENTS,

                 AGREED ORDER GRANTING RELIEF FROM THE STAY

        From the statements of counsel, the Court finds and orders as follows:

        1. This cause came before the court upon Motion for Relief from Automatic Stay with

respect to certain property of the Debtor’s described as 1609 Marlar Drive, Sherwood, AR

72120 (the “Collateral”).

        2. The Debtor and the Chapter 13 Trustee agree that the automatic stay should be lifted

as to the Collateral.

        3. Movant shall account for and remit to the Trustee any surplus over the balance of the

amount due to Movant that may be realized upon liquidation of the collateral, along with an

accounting.

        4. Relief from the automatic stay will survive conversion to any other chapter under Title

11 of the United States Code.

        5. The notice requirements under Rule 3002.1 of the Federal Rules of Bankruptcy

Procedure cease to apply with respect to the Collateral in the instant bankruptcy case.

        6. The 14-day stay of Bankruptcy Rule 4001(a)(3) is waived.
 4:19-bk-15761 Doc#: 91 Filed: 09/03/20 Entered: 09/03/20 14:49:24 Page 2 of 2




       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED on the conditions set

forth herein that Movant is granted immediate relief from the automatic stay so that Movant may

pursue its usual state remedies as to the Collateral.

       IT IS SO ORDERED.

                                               _________________________________________
                                               The Honorable Richard D. Taylor
                                               United States Bankruptcy Judge

                                                      September 3, 2020
                                               Date: ___________________



/S/ Sydney Rasch
___________________________________
Sydney Rasch
Counsel for Creditor

___________________________________
Mark T. McCarty
Chapter 13 Standing Trustee

/s/ Kevin Keech
_______________________
Kevin P. Keech
Attorney for Debtor
